Case 6:12-cr-00089-JA-GJK Document 59 Filed 05/21/20 Page 1 of 2 PagelD 194

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:12-cr-89-Orl-28GJK
JULIAN MAURICE MIDDLETON

 

ORDER

Defendant’s Motion for Early Termination of Supervised Release (“Motion”) (Doc.
52) is before the Court for consideration. The Government filed its response to the Motion
opposing the requested relief (Doc. 54), and a supplemental response in compliance with
this Court’s order to do so. (Doc.57). Also in response to a court order, Probation filed a
report. (Doc. 58). For the reasons stated below, the Motion is due to be granted.

Defendant served almost 6 years in federal prison and two years ago, in May 2018,
he began serving his three year term of supervised release. (Doc. 52). He is now in his
early thirties. While in prison, he availed himself of many learning opportunities, including
over 700 educational and vocational hours, and earning his GED. (Docs. 52, 57, 58). He
also took college courses and is close to completing his associate degree. (Doc. 52).
While he was in transition at a halfway house, he earned a fork-lift operator certificate.
(Docs. 52, 57, 58). He is now gainfully employed as a heavy duty equipment operator, has
a home, has full custody of his daughter, and contributes both money and time to his local
Boys and Girls Club. (Doc. 52.). He has had no violations while on supervised

release.(Docs. 52, 58).'

 

' Probation reports: “Excluding a recent impulsive decision to quit his job without
prior notification to the employer or discussion with the probation officer as required, he

 

 
 

Case 6:12-cr-00089-JA-GJK Document 59 Filed 05/21/20 Page 2 of 2 PagelD 195

It is commendable that Defendant took advantage of opportunities to better himself
and make better life choices. Still, Defendant has a serious criminal past which would likely
result in a lengthy term of incarceration should he reoffend. Nonetheless, “[clongress
intended supervised release to assist individuals in their transition to community life.”
United States v. Johnson, 529 U.S. 53, 59 (2000). It is clear to this Court that supervised
release has assisted Defendant to become a functioning, contributing member of his
community. And neither the Government nor the Probation Office have articulated what
benefit would be achieved from further supervision.

Under 18 U.S.C. §3583(c)(1), | have considered the pertinent factors of 18 U.S.C.

 

§3553 (a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7), and the purpose
of supervised release, and am satisfied that terminating Defendant’s supervised release is
warranted by his conduct and is in the interest of justice.

Defendant's Motion for Early Termination of Supervised Release (Doc. 52) is
GRANTED. His supervised release is hereby terminated.

DONE and ORDERED in Orlando, Florida on May\_Z, 2020.

 

JOHN/ANTOON II
United States District Judge

Copies furnished to:

United States Attorney

United States Probation Office
Counsel for Defendant

 

has been compliant with the standard conditions of supervision.” (Doc. 58). Yet, both the
Government and Probation report that the employer fired him for causing damage to its
equipment and the building on three occasions over course of one year, not that he quit.
And, to his credit, he retained new employment the very next day (April 30, 2020) with
higher pay; not an easy feat in the present severely impacted economy due to the Covid-
19 pandemic.

 
